Citation Nr: 1422527	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-11 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder (claimed as back problems).

2.  Entitlement to an initial compensable rating for posttraumatic headaches.

3.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD), prior to February 8, 2011.

4.  Entitlement to a rating higher than 30 percent for PTSD, from February 8, 2011.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 2003 to September 2006.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran was denied entitlement to service connection for a back disorder and granted service connection for PTSD, with an evaluation of 10 percent, in an October 2008 rating decision.  The Veteran submitted a timely notice of disagreement in October 2008, a statement of the case was issued in March 2009, and a VA Form 9 was received in April 2009.

The Veteran was granted service connection for posttraumatic headaches, with a noncompensable evaluation, in an August 2009 rating decision.  The Veteran submitted a timely notice of disagreement in August 2009, a statement of the case was issued in September 2009 and a VA Form 9 was received in October 2009.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in September 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In December 2010, the Board remanded these claims for additional development.  

In a November 2011 rating decision, the RO granted an increased evaluation of 30 percent for PTSD, effective February 2011.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 30 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that an entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence does not indicate that he is unemployable due to his service-connected disabilities.  See January 2011 VA examination (noting that the Veteran is currently employed as a police officer).  Accordingly, the Board finds that Rice is not applicable in this case.

Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder and entitlement to increased ratings for his PTSD and posttraumatic headaches.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

First, the Board notes that the Veteran's claim for a low back disorder was remanded in December 2010 to afford the Veteran a VA examination and to obtain a medical opinion.  The Veteran was afforded a VA examination in January 2011 and the examiner opined that the Veteran's low back disorder, or lumbar strain, was less likely than not related to his activities during military service.  See January 2011 VA examination.  The examiner failed to provide any explanation or rationale for the opinion.  The Court has held that a medical opinion that contains only conclusions should be accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds a remand is necessary to obtain an adequate opinion and rationale regarding the nature and etiology of the Veteran's claimed low back disorder.  

Finally, the Veteran seeks entitlement to increased ratings for his PTSD and posttraumatic headaches.  The Veteran asserted in the September 2010 BVA Hearing that his disabilities had increased in severity.  As a result, the Board remanded the claims and the Veteran was afforded VA examinations in January 2011 and February 2011.  Unfortunately, that was more than three years ago.  Furthermore, a review of the claims file reveals that there are no updated medical treatment records subsequent to June 2011 in the claims file or in Virtual VA. 

Given that the most recent VA examinations are more than three years old and there are no updated treatment records of evidence in which to evaluate the current severity of the Veteran's disabilities, the Board finds a remand is necessary to afford the Veteran contemporaneous examinations to determine the current severity of his PTSD and posttraumatic headaches.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, all updated treatment records should be obtained and associated with the claims file.



	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records, subsequent to June 2011.

2.  Obtain an addendum opinion for the Veteran's claimed low back disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination for a low back disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current low back disorder began during service, or is causally or etiologically due to service, to include the documented back pain during service.

In particular, review the Veteran's lay statements as they relate to the development of his low back disorder, and provide information as to how the statements comport with generally accepted medical norms.

In providing the requested medical opinion, the examiner must acknowledge symptoms experienced during and after discharge from service.  The examiner must also consider the Veteran's theory that carrying heavy equipment during service injured his back.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  Afford the Veteran a VA examination to determine the current severity of his PTSD.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify and completely describe all current symptomatology.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The pertinent rating criteria must be provided to the examiner. 

4.  Afford the Veteran a VA examination to determine the current severity of his posttraumatic headaches.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should identify and completely describe all current symptomatology.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The pertinent rating criteria must be provided to the examiner. 

5.  The RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  

If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



